Appeal, insofar as taken from the Appellate Division’s September 14, 1995 order, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that that order does not finally determine the action within the meaning of the Constitution; appeal, insofar as taken from so much of the Appellate Division’s June 20, 1995 order as affirmed Supreme Court’s August 31, 1994 judgment, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that that portion of the June 20, 1995 order does not finally determine the action within the meaning of the Constitution; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.